United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-51731
                            Conference Calendar


WILLIAM STEPHENS

                                          Plaintiff-Appellant

v.

JOHN T MONTFORD; HARRIGAN SCHEMIDLY; DAVID SMITH; JOHN
WHITMORE; JURGEN SCHREMPP; DAIMLERCHRYSLER
CORPORATION; TEXAS TECH UNIVERSITY

                                          Defendants-Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 5:04-CV-826


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      William Stephens appeals the dismissal of his lawsuit alleging violations
of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.
§ 1962, by DaimlerChrysler Corporation (Chrysler) and Chrysler employee
Jurgen Schrempp, as well as Texas Tech University and several of its employees
(collectively referred to as the Texas Tech defendants). He contends that the

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-51731

district court judge was biased, that Schrempp has perjured himself, that the
Texas Tech defendants are not entitled to Eleventh Amendment immunity, and
that his RICO claims were not time-barred.
      However, Stephens does not brief any argument challenging the district
court’s alternative grounds for dismissing the lawsuit against each of the
defendants, specifically, that he failed to state a legally cognizable RICO claim
against the Texas Tech defendants, that the claims against Chrysler were barred
by res judicata, or that the court lacked personal jurisdiction over Schrempp. He
has thus waived any challenge to the district court’s alternate bases for
dismissal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Stephens’s conclusional assertion that these grounds for dismissal were error,
raised for the first time in his reply brief, will not be considered. See United
States v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).
      The district court’s judgment is affirmed. Chrysler and Schrempp’s motion
to strike exhibits attached to Stephens’s reply brief, which are not part of the
record on appeal, is granted.
      AFFIRMED; MOTION TO STRIKE GRANTED.




                                       2